Pine, J. P., and Doerr, J. (dissenting).
We respectfully dissent; we would reverse and dismiss the claim.
The lift bridge at issue was built in 1915 and remained *1047substantially unmodified in 1990, when this accident occurred. A Regional Design Engineer employed by the New York State Department of Transportation testified that adding gates to the lift bridge would cost about $1.5 million. Defendant (the State) had started the process to rehabilitate the bridge in 1986; by 1989 design work had progressed but construction had not begun. The record reflects that there had been three accidents on the lift bridge in the 10 years preceding the accident, in 1980, 1984, and 1987. The Court of Claims found the State free from negligence with respect to the 1987 accident (Sacheli v State of New York, Ct Cl, Dec. 11, 1989, Quigley, J. [claim No. 76992]). In that case, the court considered reports of the 1980 and 1984 accidents.
In maintaining older highways, the State is not obligated to undertake expensive reconstruction simply because safety design standards have changed (Segnit v State of New York, 148 AD2d 519, lv denied 75 NY2d 702; Van De Bogart v State of New York, 133 AD2d 974, 976). The State’s duty is measured, not by current design standards, but by reasonableness (see, Tomassi v Town of Union, 46 NY2d 91, 97). In our view, claimant failed to establish that the road as it existed on June 8, 1990 was not reasonably safe for drivers who obeyed the rules of the road (see, Tomassi v Town of Union, supra). (Appeal from Judgment of Court of Claims, Corbett, Jr., J.— Negligence.) Present—Pine, J. P., Lawton, Fallon, Callahan and Doerr, JJ.